Name: Commission Regulation (EEC) No 2667/93 of 30 September 1993 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10. 93 Official Journal of the European Communities No L 245/7 COMMISSION REGULATION (EEC) No 2667/93 of 30 September 1993 fixing the premiums to be added to the import levies on rice and broken rice imports to be effected during the month following the month in which the import licence is issued, this price must be the cif price for shipment during the month in which importation is expected to take place ; whereas in the case of imports to be effected during the remaining months for which the import licence is valid, this price must be the cif price for shipment during the month preceding the month in which importation is expected to take place ; whereas, if no offer for forward delivery is made for shipment during a given month, this price should be the price ruling for shipment during the last month in which an offer for forward delivery was made ; Whereas the premium shall be ECU 0 if the cif forward delivery price is equal to the cif price or lower by an amount not exceeding ECU 0,30 per tonne ; Whereas by virtue of Articles 6 and 7 of Regulation (EEC) No 1428/76 the premium may, however, be fixed at a higher level in exceptional circumstances and within certain specified limits ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9); Whereas it follows from applying all these provisions that the premiums should be as set out in the Annex hereto ; whereas the amount of the premiums should be altered only if application of the abovementioned provisions entails a change of more than ECU 0,30, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the import levies fixed in advance for rice and broken rice must include a premium for the current month and a premium for each of the following months until the expiry of the period of validity of the import licence ; whereas this period of vali ­ dity was laid down in Article 8 of Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 2565/93 (4) ; Whereas Council Regulation (EEC) No 1428/76 0 lays down rules for the advance fixing of levies on rice and broken rice ; Whereas under the terms of Regulation (EEC) No 1428/76, where the cif price for husked rice, for milled rice or for broken rice determined on the day on which the premiums are fixed is higher than the cif forward delivery price for the same product, the premium should as a general rule be equal to the difference between these two prices ; whereas the cif price is that determined in accordance with Article 16 of Regulation (EEC) No 1418/76 on the day on which the premiums are fixed ; whereas the detailed rules for determining cif prices were laid down in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the correc ­ tive amounts relating thereto (% as last amended by Regu ­ lation (EEC) No 1614/92 Q ; whereas the cif forward deli ­ very price is also determined in accordance with Article 16 of Regulation (EEC) No 1418/76 but on the basis of offers at North Sea ports ; whereas this price must be the cif price for shipment during the month in which the import licence is issued in the case of imports to be effected during that month ; whereas in the case of HAS ADOPTED THIS REGULATION : Article 1 The premiums to be added to the import levies fixed in advance in respect of rice and broken rice originating in third countries shall be as set out in the Annex hereto. 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5 . (3) OJ No L 94, 7. 4. 1989, p. 13. Article 2 This Regulation shall enter into force on 1 October 1993 . (4) OJ No L 235, 18 . 9. 1993, p. 23. 0 OJ No L 166, 25. 6. 1976, p. 30. 0 OJ No L 168, 27. 7. 1971 , p. 28. f) OJ No L 170, 25. 6. 1992, p. 15. (8) OJ No L 387, 31 . 12. 1992, p . 1 . 0 OJ No L 108, 1 . 5 . 1993, p. 106. No L 245/8 Official Journal of the European Communities 1 . 10 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEICHEN Member of the Commission 1 . 10. 93 No L 245/9Official Journal of the European Communities ANNEX to the Commission Regulation of 30 September 1993 fixing the premiums to be added to the import levies on rice and broken rice (ECU/tonne) Current 1st period 2nd period 3rd period CN code 10 11 12 1 100610 21 0 0 0  1006 10 23 0 0 0  100610 25 0 0 0  1006 10 27 0 0 0  1006 10 92 0 0 0  100610 94 0 0 0  100610 96 0 0 0  1006 10 98 0 0 0  1006 20 11 0 0 0  1006 20 13 0 0 0  1006 20 15 0 0 0  1006 20 17 0 0 0  1006 20 92 0 0 0  1006 20 94 0 0 o  1006 20 96 0 0 0  1006 20 98 0 0 0  1006 30 21 0 0 0  1006 30 23 0 0 0  1006 30 25 0 0 0  1006 30 27 0 0 0  1006 30 42 0 0 0  1006 30 44 0 0 0  1006 30 46 0 0 0  1006 30 48 0 0 0  1006 30 61 0 0 0  1006 30 63 0 0 0  1006 30 65 0 0 0  1006 30 67 0 0 0  1006 30 92 0 0 0  1006 30 94 0 0 0  1006 30 96 0 0 0  1006 30 98 0 0 0  1006 40 00 0 0 0 0